FILED IN
                                                                             COURT OF CRIMINAL APPEALS

                                                                                    OCT 20 2015

                                                                                  Abel Acosta, Clerk
  Helen Wilhelm                     ROBERT D. BURNS HI, JUDGE                             Crystal Jones
Court Coordinator                      Criminal District Court No. 1                      Court Reporter
  214-653-5902                                                                             214-653-5903




         October 13,2015

         Honorable Judges of the Court of Criminal Appeals                        RECEIVED IN
         Court of Criminal Appeals                                           COURT OF CRIMINAL APPEALS
         P.O. Box 12308, Capital Station
         Austin, Texas 78711
                                                                                    OCT 20 2015

         RE:      Ex parte Anthony Eugene Johnson.                                Abel Acosta,Clerk
                  WritNos. W08-71994-V(A) and Wl 1-00273-V(A)
                  CCANos. WR-82,850-01 and 02

         To the Honorable Judges of the Court of Criminal Appeals:

                  The purpose of this letter is to advise the Court that the Findings of Fact
         and Conclusions of Law forwarded to this Court on March 13, 2015, were vacated
         prior to them being sent to your Court. Judge Brandon Birmingham of the 292nd
         Judicial District Court recused from these cases because he realized after he signed
         the findings of fact that he had worked on the case as a prosecutor. Judge
         Birmingham immediately vacated the entry of the findings of fact and recused
         from the cases. The order vacating and recusing, however, was never scanned into
         the OnBase system. The clerk, unaware of the order vacating, forwarded those
         vacated finding of fact to your court. The order has since been located and made
         part of the record. A copy is attached here for your convenience. The clerks have
         been instructed to prepare a supplemental transcript containing all of the filings in
         these causes since the last transcript was forwarded to your Court. I cannot say
         with certainty when you will receive that transcript so I am forwarding this letter
         along with a copy of the order so you are aware of the situation. Please feel free to
         contact me if you need any additional information with regard to these causes.

                                                        Sincepely,




                                                        Judge Robert Burns
                                                        Criminal District Court


Frank Crowley Courts Building                                                              214-653-5900
133 N. Riverfront Blvd., LB 38                  Dallas, TX 75207-4313                  Fax 214-653-5927
                  Writ Nos. W08-71994-V(A) and Wll-00273-V(A)

EX PARTE                                  §              IN THE 292nd JUDICIAL
                                           §
                                           §             DISTRICT COURT
                                           §
ANTHONY EUGENE JOHNSON                     §             DALLAS COUNTY, TEXAS

   ORDER VACATING FINDINGS OF FACT AND VOLUNTARY RECUSAL


        Upon reviewing the State's Objections to the Trial Court's Finding of Fact and
Conclusions of Law, the Court has determined that it participated in these cases as a
prosecutor. At the time the Findings of Fact were signed, however, the Court did not
recall that it had participated in these cases. Based on my participation in these cases, the
Court has determined that these matters should have been considered by another District
Court Judge, that recusal is appropriate, and the Court should not have signed findings in
these cases. Therefore, the Court hereby vacates the findings of fact signed on March 11,
2015, and hereby voluntarily recuses from any further actions in these cases.

       IT IS THEREFORE ORDERED that Brandon Birmingham, presiding judge of
the 292nd Judicial District Court, does hereby voluntarily recuse himself from hearing any
future matter in ihese cases and refers these causes to the Presiding Judge of the First
Administrative Judicial Region for assignment.

     The Clerk of the Court shall immediately transmit a copy of this Order to Judge
Mary Murphy, Presiding Judge of the First Administrative Judicial Region and to counsel
for the Applicant, Randy Schaffer, counsel for the State, Christine Womble, and Bruce
Anton, the Court Writ Master appointed herein.

       It is further ordered that the Clerk of the Court shall immediately transmit a copy
of this Order to the Court of Criminal Appeals in a supplemental transcript.


      Signed this the '//)          day of April, 2015


                                                                                      CO



                                   ^UDGE^BRA^DON^fRMI NGH AM
                                   292nd JUDICIAL DISTRICT COURT
                                 _DAI,E5£S COUNTY, TEXAS